Name: Commission Regulation (EEC) No 1769/91 of 21 June 1991 derogating from Regulation (EEC) No 1760/83 on special detailed rules for the application of the system of prefixation for certain agricultural products exported in the form of goods not covered by Annex II to the EEC Treaty
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 22. 6 . 91 Official Journal of the European Communities No L 158/51 COMMISSION REGULATION (EEC) No 1769/91 of 21 June 1991 derogating from Regulation (EEC) No 1760/83 on special detailed rules for the application of the system of prefixation for certain agricultural products exported in the form of goods not covered by Annex II to the EEC Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Articles 16 (6) and 26 thereof, Whereas Commission Regulation (EEC) No 1760/83 (3), as last amended by Regulation (EEC) No 349/86 (4), in conformity with Article 7 of Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (5), as last amended by Regulation (EEC) No 3381 /90 (6), has fixed the period of validity of the certificates of advance fixing of the refund ; Whereas, in view of the expected disparity in the price of maize on the Community market in the current market ­ ing year and that following the next harvest, the duration of validity of export licences for maize-based cereal products and for potato starch , where the price level is dependent on the price of maize, has been adapted by a temporary derogation from Regulation (EEC) No 891 /89 P), as last amended by Regulation (EEC) No 675/91 (8) ; whereas therefore it is necessary to derogate temporarily from Regulation (EEC) No 1760/83 by reduc ­ ing the duration of validity of certificates of prefixation with respect to refunds fixed in advance for maize exported in form of goods not covered by Annex II to the Treaty ; whereas for this reason this Regulation must enter into force on the day after that of its publication ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 By derogation from Regulation (EEC) No 1760/83, the duration of validity of certificates delivered between the day of entry into force of this Regulation and 30 September 1991 of advance fixation of refunds for maize exported in the form of goods not covered by Annex II to the Treaty is limited to 30 September 1991 . Article 2 This Regulation shall enter into force on the day following the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 June 1991 . For the Commission Martin BANGEMANN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353 , 17. 12. 1990, p . 23 . ( 3) OJ No L 172, 30 . 6 . 1983, p. 20 . 0 OJ No L 42, 19 . 2. 1986, p. 6 . 0 OJ No L 323 , 29 . 11 . 1980, p . 27 . ( «) OJ No L 327, 27. 11 . 1990, p. 4. n OJ No L 94, 7 . 4. 1989, p. 13 . ( «) OJ No L 75, 21 . 3 . 1991 , p. 30 .